Citation Nr: 1542687	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for left hip degenerative joint disease.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for perirectal abscesses, including as secondary to irritable bowel syndrome (IBS).

9.  Entitlement to service connection for bilateral carpel tunnel syndrome.

10.  Entitlement to service connection for a headache disorder.

11.  Entitlement to service connection for a low back disorder.  

12.  Entitlement to an initial rating in excess of 10 percent for IBS.

13.  Entitlement to an initial compensable rating for allergic rhinitis.

14.  Entitlement to an initial compensable rating for dermatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976 and December 1990 to June 1991, with service in the Southwest Asia Theater of operations.  The Veteran also had additional periods of service in the U.S. Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran previously submitted a claim of entitlement to service connection for a right shoulder disorder, which was denied by a December 1998 rating decision.  In February 2013, the RO obtained service personnel records that had been in existence, but not previously been associated with the claims file.  The Board finds that these records are relevant to the Veteran's claims because they demonstrate his service in Southwest Asia during the Persian Gulf War.  Accordingly, the claim must be reconsidered.  See 38 C.F.R. § 3.156(c) (2015).

Additionally, the Board notes that although the Veteran did not file a VA Form 9 substantive appeal with regard to the issues of service connection for a right shoulder, left hip, left knee, right ankle and left ankle disorder, these issues have been certified to the Board, and the Veteran indicated his intent to continue his appeal with regard to these claims.  As such, these issues are addressed herein.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a substantive appeal is not jurisdictional in nature).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right shoulder disorder, right and left ankle disorders, a left knee disorder, bilateral hearing loss, tinnitus, headaches, perirectal abscesses, bilateral carpel tunnel syndrome and a low back disorder; and the issues of entitlement to higher initial ratings for IBS, dermatitis and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left hip degenerative joint disease had its onset in service.  



CONCLUSION OF LAW

The criteria to establish service connection for left hip degenerative joint disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left hip disorder, diagnosed as degenerative joint disease, which he contends began during his active duty service.  Service connection may be established for a disability resulting from a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

The evidence of record is at least in equipoise as to whether the Veteran's left hip degenerative joint disease had its onset in service.  The Veteran's service treatment records (STRs) show that he was injured in service when he fell on his left hip while playing basketball.  See August 1975 STR.  The Veteran reported that since that time, he has experienced recurrent pain in his left hip, which he treated with over the counter medication.  The Veteran is competent to give testimony concerning the onset and recurrence of his left hip symptoms, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, in July 2011, the Veteran submitted a statement from his treating physician, opining that his left hip pain and degenerative joint disease is more likely than not related to the injury he sustained in service.  Based on a review of the Veteran's STRs and relevant history, the physician stated that the Veteran's left hip pain and degenerative joint disease may have been initiated by the injury he sustained in service and worsened over the course of time, which is commonly seen in military training, sports and long distance running.  See July 2011 Written Statement of Dr. F.T.  The Board finds the opinion offered probative because it contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that a September 2009 VA examiner opined that the Veteran's left hip complaints were less likely than not related to service; however, the VA examiner did not provide a rationale for this opinion.  As such, the Board affords it little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Therefore, in light of the positive opinion provided by the Veteran's treating physician, the Board finds that his left hip degenerative joint disease had its onset in service, and thus service connection is warranted.  


ORDER

Entitlement to service connection for left hip degenerative joint disease is granted.


REMAND

The Board remands the Veteran's claims of service connection for disorders of the right shoulder, left knee, right and left ankles, as well as bilateral hearing loss and tinnitus, to afford the Veteran VA examinations and medical opinions in connection with these claims.  

First, the Board finds that the Veteran should be afforded a VA examination in connection with his hearing loss and tinnitus because he reported that he was exposed to extreme loud noises during his service in the Persian Gulf, and his VA medical records show current complaints of bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not been provided a VA examination in connection with these claims, remand is in order.

Additionally, the Veteran should be afforded VA examinations addressing his right shoulder, left knee and bilateral ankle disabilities because the 1999 VA examiner who previously addressed these claims did not provide a rationale for the negative nexus opinion expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the treating doctor providing the July 2011 written opinion indicated that the Veteran's left knee disorder may be caused or aggravated by his now service-connected left hip disability.  See July 2011 Written Statement of Dr. F.T.  This contention should be addressed on remand, as well as the Veteran's contention that these conditions are related to his service in the Persian Gulf.  The Board notes that although the Veteran was provided with a VA Gulf War General Medical examination in February 2013, the examiner did not address whether his right shoulder, left knee or bilateral ankle disorders were related to his service in the Persian Gulf.

The Board also finds that the issue of entitlement to an initial rating in excess of 10 percent for IBS should be remanded to obtain additional VA records because the Veteran's reported that his VA medical records show treatment for chronic IBS; however, the Board notes that the most recent VA medical records have not been obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The remaining issues must be remanded for the issuance of a Statement of the Case (SOC).  In a May 2014 rating decision, the RO granted service connection for allergic rhinitis and dermatitis, and assigned non-compensable ratings for these disabilities.  The RO also denied the Veteran's claims of service connection for perirectal abscesses, headaches, bilateral carpal tunnel syndrome and a low back disorder.  In February 2015, the Veteran submitted a Notice of Disagreement (NOD) with the May 2014 rating decision with regard to these issues, but the RO has not issued a SOC.  As such, these issues must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a SOC regarding the issues of: entitlement to service connection for perirectal abscesses, headaches, bilateral carpal tunnel syndrome and a low back disorder; and initial compensable ratings for allergic rhinitis and dermatitis.  He should be advised of the requirements to timely perfect an appeal.  

2.  Obtain all outstanding, relevant VA and private treatment records, including (but not limited to) the VA medical records concerning the Veteran's IBS symptoms.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in service and post service hearing loss, tinnitus, right shoulder, left knee and bilateral ankle symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for a VA examination by one or more an appropriate medical professionals to determine the current nature and etiology of his hearing loss, tinnitus, right shoulder, left knee and bilateral ankle disorders.  The entire claims file must be reviewed by the examiner(s).  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

Orthopedic Disorders

As to the Veteran's right shoulder, left knee, right ankle and left ankle disorders, the examiner should address the following:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any one or more of the Veteran's service-connected disabilities, including his service-connected left hip disability?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any one or more service-connected disabilities?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.
 
Bilateral Hearing Loss and Tinnitus

The examiner should opine whether it is at least as likely as not that the Veteran's current bilateral hearing loss and/or tinnitus had its onset in service or resulted from acoustic trauma in service.  In offering this assessment, the examiner should acknowledge and discuss the Veteran's competent and credible reports concerning his in-service noise exposure, as well as the onset of his hearing loss and tinnitus.

Additionally, the examiner should discuss the impact of the Veteran's in-service noise exposure, and state whether it is at least as likely as not that his bilateral hearing loss occurred sooner, or progressed to a greater degree of severity than it otherwise would have, as a result of this in-service noise exposure.

As to all requested VA opinions, the examination report must include a complete rationale for all opinions expressed.  If any examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then readjudicate the remanded claims.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental SOC and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


